Title: To James Madison from Benjamin W. Crowninshield, 23 February 1816
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        
                            Navy Department
                            February 23rd. 1816.
                        
                    
                    I have the honour to transmit, herewith, Nominations to the Senate of the United States, on behalf of Charles R. Broome, to be a first Lieutenant; Erastus Loomis, Robert M. Desha, John S. Page, Henry E. Dix, and Augustus A. Nicholson, to be second Lieutenants in the Marine Corps. I have the honour to be, &c.
                    
                        B. W. Crowninshield
                    
                